6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was filed before the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 10/27/2022, with respect to Rejections under 35 U.S.C. 101, have been fully considered and are not persuasive. 
Applicant argues that performing the inference with “artificial intelligence (AI)” results in patent eligible subject matter. Merely claiming “artificial intelligence (AI)” does not ensure patentable subject matter is eligible. The broadest reasonable interpretation of an “artificial intelligence (AI) process” merely includes an abstract idea (i.e. mental process) that is performed on generic computer hardware, which under MPEP 2106.05(f), does render an abstract idea eligible.
Applicant’s amended Claim 21 includes a “neural network.” For example, while PEG example 39 provides that training a neural network for facial detection can be a patent-eligible subject matter, applicant’s claims, however, do not recite training of a neural network. Instead, applicant merely claims an inference that comprises a neural network, without any specific details related to how to train the neural network. Therefore, claims are rejected under 35 U.S.C. 101. 
Applicant argues that performing an inference without explicit request is not an abstract idea.  The inference is an abstract idea and could be considered a commercial interaction or a mental process. For example, a manager of a restaurant may receive a private party reservation for 40 people on Super Bowl Sunday, and although not apart of the explicit request for reservation, the manager may infer that the group wants to watch the Super Bowl, and adjust accommodations accordingly.
Applicant’s arguments filed 10/27/2022, with respect to Rejections under 35 U.S.C. 102 and 35 U.S.C. 103, have been fully considered but are moot, as the amended Claims are rejected under 35 U.S.C. 103 in light of the additional prior art of US-10147325-B1 (Wells Fargo Bank NA “Copeland”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-12, 19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1 and 3-12 recite a device (i.e. a machine), Claim 19 recites a method (i.e. a process), and Claims 21-28 recite a non-transitory machine-readable medium (i.e. a machine or manufacture). Thus, each claim of Claims 1, 3-12, 19, and 21-28, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1, 3-12, 19, and 21-28 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claim 1 recites the abstract idea of operations comprising:
receiving reservation data associated with a user, the reservation data requesting that a physical accommodation be provided to the user at a requested location for a requested time period, 
wherein the requested time period comprises a start time and an end time, 
wherein other reservation data associated with a plurality of other users had been received prior to receipt of the reservation data, and 
wherein a subset of the plurality of other users is generated based upon each other user of the subset having at least one similarity to the user; 
responsive to receipt of the reservation data, facilitating delivery of the physical accommodation to the requested location at a delivery time no later than the start time, at least one characteristic of the physical accommodation being configured based upon the reservation data by inference without explicit request by the user, 
wherein the inference without explicit request by the user comprises [a] process, 
wherein the inference without explicit request by the user comprises inferring the at least one characteristic based upon one or more explicit requests that had been made in the other reservation data by one or more of the other users of the subset, and 
wherein the at least one similarity to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof;
determining whether a current time is later than the end time, resulting in a determination; and 
responsive to the determination being that the current time is later than the end time, facilitating movement of the physical accommodation away from the requested location.  
These limitations, under the broadest reasonable interpretation, covers (1) receiving a reservation request, (2) generate a subset of similar users with certain types of similarities, (3) limit the characteristics of the physical accommodation to certain characteristics, (4) perform inferences without (beyond) explicit request, (5) facilitating a delivery which satisfies the request, (6) determining if a certain time has passed, and (7) moving the delivery after the certain time has passed, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. communicating a request, fulfilling that request, monitoring a time occurrence, and instructing movement of an object) and commercial or legal interactions (i.e. the request, fulfillment of the request, performing inferences beyond the information of the request which aid in fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “device,” “processing system,” “processor,” “memory,” and “artificial intelligence (AI)”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “physical accommodation”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “device,” “processing system,” “processor,” “memory,” and “artificial intelligence (AI)” merely describes the use of generic computer components to execute the claimed functions (Specification ¶¶68-72 show that the hardware is generic. ¶114 shows “the term "processor" can refer to substantially any computing processing unit.” ¶104 shows that memory can be “any . . . suitable type[[s]] of memory.” ¶107 shows that “The embodiments . . . can employ various AI-based schemes for carrying out various embodiments thereof.”), and therefore, are equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “physical accommodation” generally links the abstract idea to a particular field of use (i.e. delivery of a physical accommodation or mobile hotel), MPEP 2106.05(h). The further limitations of the generic computer components performing a method comprising communicating certain information, directing and navigating to a location, and coordinating a service are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “device,” “processing system,” “processor,” “memory,” “artificial intelligence (AI),” and “physical accommodation” do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information and directing delivery and movement of an object), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “device,” “processing system,” “processor,” “memory,” “artificial intelligence (AI),” and “physical accommodation” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 3-12 recite the abstract idea of Claim 1;
“the at least one similarity to the user further comprises: a same gender, a same age, a same age range, a same income, a same income range, a same educational level, a same educational level range, or any combination thereof” (Claim 3);
“the at least one characteristic of the physical accommodation comprises:” (Claim 4)
“a proximity of a bed to a bathroom, a presence of a desk, an absence of a desk, a presence of a refrigerator, an absence of a refrigeration, a presence of Internet connectivity, an absence of Internet connectivity, a speed of Internet connectivity, a capacity of Internet connectivity, a presence of one or more additional computing devices, an absence of one or more additional computing devices, a presence of one or more entertainment devices, an absence of one or more entertainment devices, or any combination thereof” (Claim 4) and
“the inference without explicit request by the user comprises inference of one or more needs based upon a desired functional capacity, an event, or any combination thereof” (Claim 4);
“the facilitating the delivery of the physical accommodation to the requested location at the delivery time no later than the start time comprises” (Claim 5):
“facilitating an initial delivery of the physical accommodation to an initial location” (Claim 5),
“the initial delivery being scheduled for an initial delivery time prior to the start time” (Claim 5), and
“facilitating the delivery of the physical accommodation to the requested location subsequent to the initial delivery of the physical accommodation to the initial location” (Claim 5);
“the reservation data comprises the requested location, the start time, the end time, the initial location and the initial delivery time” (Claim 6);
“each of the start time, the end time and the initial delivery time is in a form of a time of day, a date, or any combination thereof”  (Claim 7);
“the initial location is a residence of the user; and the facilitating the movement of the physical accommodation away from the requested location comprises facilitating movement of the physical accommodation back to the residence of the user” (Claim 8);
“the delivery of the physical accommodation to the requested location, subsequent to the initial delivery to the initial location, is made while the user is in the physical accommodation; and the movement of the physical accommodation back to the residence of the user is made while the user is in the physical accommodation” (Claim 9);
“the physical accommodation comprises an autonomous vehicle”  (Claim 10);
“the initial delivery of the physical accommodation to the initial location is made via a first autonomous vehicle; the delivery of the physical accommodation to the requested location is made via a second autonomous vehicle; and the movement of the physical accommodation away from the requested location is made via a third autonomous vehicle” (Claim 11); and
“the first autonomous vehicle, the second autonomous vehicle, and the third autonomous vehicle are a same autonomous vehicle” (Claim 12).
Dependent Claims 3-12, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 3-12 fail to establish claims that are not directed to an abstract idea because the further limitations (1) include additional data received, (2) schedule the delivery, (3) limit the first location to a residence, (4) include returning the physical accommodation to the residence, (5) limit the user to being in the physical accommodation during the request, and (6) perform the movement autonomously. The further elements of Claims 10-12 (i.e. the “autonomous” “vehicle[s]”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. the elements making the vehicle autonomous) or generally link the abstract idea to a particular technology or field of use (i.e. the “vehicle” moving the “physical accommodation”). The organization of the elements and limitations of Claims 3-12 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 3-12, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 3-12 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 3-12 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 3-12 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
STEP 2A PRONG 1 – Independent Claim 19 recites the abstract idea of “A method comprising:”
“receiving . . . a request for an overnight accommodation, 
wherein the request is associated with a user,
 wherein the request is for a modular accommodation be provided to the user at a location for a period of time, 
wherein the period of time has a start time and an end time; 
wherein other requests for other overnight accommodations associated with respective other users of a plurality of other users had been received prior to receipt of the request for the overnight accommodation, and 
wherein a subset of the plurality of other users is generated based upon data indicating that each other user of the subset has one or more similarities to the user
responsive to receipt of the request for the overnight accommodation, facilitating . . . delivery of the modular accommodation to the location at a delivery time no later than the start time, 
at least one characteristic of the modular accommodation being configured based upon the request by inference without explicitly being indicated by the user; 
wherein the inference without explicitly being indicated by the user is made via [a] process, 
wherein the inference of the at least one characteristic of the modular accommodation is made by inferring the at least one characteristic of the modular accommodation based upon one or more explicit requests that had been made in the other requests by one or more of the other users of the subset, and 
wherein the one or more similarities to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof;
determining . . . whether a current time is later than the end time, resulting in a determination; and 
responsive to the determination being that the current time is later than the end time, facilitating . . . movement of the modular accommodation away from the location.”
These limitations, under the broadest reasonable interpretation, covers (1) receiving a reservation request, (2) generate a subset of similar users with certain types of similarities, (3) limit the characteristics of the physical accommodation to certain characteristics, (4) perform inferences without (beyond) explicit request, (5) facilitating a delivery which satisfies the request, (6) determining if a certain time has passed, and (7) moving the delivery after the certain time has passed, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. communicating a request, fulfilling that request, monitoring a time occurrence, and instructing movement of an object) and commercial or legal interactions (i.e. the request, fulfillment of the request, performing inferences beyond the information of the request which aid in fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “processing system,” “processor,” and “artificial intelligence (AI)”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “modular accommodation”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 19 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “processing system,” “processor,” and “artificial intelligence (AI)” merely describe the use of generic computer components to execute the claimed functions, and therefore, are equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “modular accommodation” generally links the abstract idea to a particular field of use (i.e. delivery of a modular accommodation or mobile hotel), MPEP 2106.05(h). The further limitations of the generic computer components performing a method comprising communicating and inferring certain information, directing and navigating to a location, and coordinating a service are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “processing system,” “processor,” “artificial intelligence (AI)” and “modular accommodation” do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information and directing delivery and movement of an object), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “processing system,” “processor,” “artificial intelligence (AI),” and “modular accommodation” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
STEP 2A PRONG 1 – Independent Claim 21 recites the abstract idea of “operations comprising:
receiving reservation data associated with a user, the reservation data requesting that a modular accommodation be provided to the user at a requested location for a requested time period, 
wherein the requested time period comprises a start time and an end time, 
wherein other reservation data associated with a plurality of other users had been received prior to receipt of the reservation data, and 
wherein a subset of the plurality of other users is generated based upon each other user of the subset having at least one similarity to the user; 
responsive to receipt of the reservation data, facilitating delivery of the modular accommodation to the requested location at a delivery time no later than the start time, at least one characteristic of the modular accommodation being configured based upon the reservation data by inference without explicit request by the user, 
wherein the inference without explicit request by the user comprises [a process], 
wherein the inference without explicit request by the user comprises inferring the at least one characteristic based upon one or more explicit requests that had been made in the other reservation data by one or more of the other users of the subset, and 
wherein the at least one similarity to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof; and 
responsive to a determination being made that a current time is later than the end time, facilitating movement of the modular accommodation away from the requested location.” 
These limitations, under the broadest reasonable interpretation, covers (1) receiving a reservation request, (2) generate a subset of similar users with certain types of similarities, (3) limit the characteristics of the physical accommodation to certain characteristics, (4) perform inferences without (beyond) explicit request, (5) facilitating a delivery which satisfies the request, and (6) determining if a certain time has passed, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. communicating a request, fulfilling that request, monitoring a time occurrence, and instructing movement of an object) and commercial or legal interactions (i.e. the request, fulfillment of the request, performing inferences beyond the information of the request which aid in fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “non-transitory machine-readable medium,” “processing system,” “processor,” “artificial intelligence (AI)”, “neural network,” and “fuzzy logic model”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “modular accommodation”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 21 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “non-transitory machine-readable medium,” “processing system,” “processor,” “artificial intelligence (AI),” “neural network,” and “fuzzy logic model” merely describe the use of generic computer components to execute the claimed functions, and therefore, are equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “modular accommodation” generally links the abstract idea to a particular field of use (i.e. delivery of a modular accommodation or mobile hotel), MPEP 2106.05(h). The further limitations of the generic computer components performing a method comprising communicating and inferring certain information, directing and navigating to a location, and coordinating a service are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “non-transitory machine-readable medium,” “processing system,” “processor,” “artificial intelligence (AI),” “neural network,” “fuzzy logic model,” and “modular accommodation” do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information and directing delivery and movement of an object), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “non-transitory machine-readable medium,” “processing system,” “processor,” “artificial intelligence (AI),” “neural network,” “fuzzy logic model,” and “modular accommodation” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 22-28 recites the abstract idea of 
“the at least one similarity to the user further comprises: a same gender, a same age, a same age range, or any combination thereof” (Claim 22),
“the at least one characteristic of the modular accommodation comprises: a proximity of a bed to a bathroom, a presence of a desk, an absence of a desk, a presence of a refrigerator, an absence of a refrigeration, a presence of Internet connectivity, an absence of Internet connectivity, a speed of Internet connectivity, a capacity of Internet connectivity, a presence of one or more additional computing devices, an absence of one or more additional computing devices, a presence of one or more entertainment devices, an absence of one or more entertainment devices, or any combination thereof” (Claim 23);
“the inference without explicit request by the user comprises inference of one or more needs based upon a desired functional capacity, an event, or any combination thereof” (Claim 23);
“the facilitating the delivery of the modular accommodation to the requested location at the delivery time no later than the start time comprises: facilitating an initial delivery of the modular accommodation to an initial location, the initial delivery being scheduled for an initial delivery time prior to the start time” (Claim 24);
“facilitating the delivery of the modular accommodation to the requested location subsequent to the initial delivery of the modular accommodation to the initial location” (Claim 24);
“the reservation data comprises the requested location, the start time, the end time, the initial location and the initial delivery time” (Claim 25);
“each of the start time, the end time and the initial delivery time is in a form of a time of day, a date, or any combination thereof” (Claim 26);
“the initial location is a residence of the user” (Claim 27);
“the facilitating the movement of the modular accommodation away from the requested location comprises facilitating movement of the modular accommodation back to the residence of the user” (Claim 27);
“the delivery of the modular accommodation to the requested location, subsequent to the initial delivery to the initial location, is made while the user is in the modular accommodation” (Claim 28); and
“the movement of the modular accommodation back to the residence of the user is made while the user is in the modular accommodation” (Claim 28).
Dependent Claims 22-28, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 22-28 fail to establish claims that are not directed to an abstract idea because the further limitations merely limit the abstract idea. No elements beyond the elements of Claim 21 are claimed in Claims 22-28. The organization of the elements and limitations of Claims 22-28 fails to integrate an abstract idea into a practical application just as discussed above for Claim 21. Additionally, performing the abstract ideas of Claim 21 as recited in each of the elements and limitations of Claims 22-28, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 21. Therefore, Claims 22-28 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 22-28 fail to establish that the claims provide an inventive concept, just as in Claim 21. Therefore, Claims 22-28 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 19, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200016997-A1 (Toyota Motor Corp "Sato") in view of US-20190354903-A1 (Toyota Motor Corp "Seki") and US-10147325-B1 (Wells Fargo Bank NA “Copeland”). 
Generally, Sato teaches an overnight sleeper bus trip from a location, to a destination, and to another location and Seki teaches creating a group of users based on the similarity between users, and Copeland teaches that those similarities can include income and education.
Regarding Claim 1, Sato teaches “A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations” (Fig. 1 and ¶¶20-22 show a vehicle managing system 1 and a vehicle managing apparatus 20. Fig. 2 and ¶25 show a server 22 including a vehicle management control unit 23, which includes “a microcomputer including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), etc.”), the operations comprising: 
“receiving reservation data associated with a user, the reservation data requesting that a physical accommodation be provided to the user at a requested location for a requested time period, wherein the requested time period comprises a start time and an end time” (¶69 shows “The user terminal device 50 in which the vehicle assignment app is executed transmits user identification information input by the user or stored in the user terminal device 50 to the vehicle managing apparatus 20.” ¶70 shows “The user terminal device 50 transmits user selection information input by the user using the user terminal device 50 to the vehicle managing apparatus 20 as user information together with the user identification information. . . . Note that the user selection information selectively contains necessary information out of: boarding positional information including a boarding location that the user desires; alighting positional information including an alighting location; boarding/alighting positional information including boarding positional information and alighting positional information; boarding time information including boarding time; alighting time information including alighting time; and overnight stay timing information including an overnight stay timing.” ¶84 shows “In and after step ST7, the operation plan information selected by the user is transmitted from the user terminal device 50 to the vehicle managing apparatus 20 together with the user identification information. Thereafter, in step ST8, the vehicle managing apparatus 20 performs processing of confirming the operation plan on the basis of the received user identification information and the selected operation plan information.” Therefore, Sato teaches that “user identification information,” “user selection information,” and “operation plan information” is sent from “user terminal device 50” to “vehicle managing apparatus 20.” Further Sato teaches that overnight stay timing information is included in the received reservation information. ¶85 shows “The vehicle managing apparatus 20 transmits, to the parking lot managing center 30, reservation information including information of a so-called final reservation that ensures a state where the vehicle 40 for the user can park in the parking lot at a predetermined time point and a time period based on the operation plan on the basis of parking lot information included in the operation plan selected by the user.” Therefore, ¶85 teaches that the operation plan includes a requested location (i.e. the parking lot) and a requested time period comprising a start time (i.e. the predetermined time point) and end time (i.e. the end of time period following the predetermined time point). See also ¶83. Therefore, Sato teaches that the parking lot 60 (i.e. a requested location) may be “commercial facilities such as hot spring facilities, supermarkets, shopping malls, amusement parks, manga café s, movie theaters, night clubs, and gas stations,” and the purpose of being at parking lot 60 may be “[for] staying overnight or for other activities.”);
“responsive to receipt of the reservation data, facilitating delivery of the physical accommodation to the requested location at a delivery time no later than the start time” (Fig. 8 and ¶84 shows “In and after step ST7, the operation plan information selected by the user is transmitted from the user terminal device 50 to the vehicle managing apparatus 20 together with the user identification information. Thereafter, in step ST8, the vehicle managing apparatus 20 performs processing of confirming the operation plan on the basis of the received user identification information and the selected operation plan information.” See Also Fig. 8 Steps 8-14 and ¶¶98-99.),
“at least one characteristic of the physical accommodation being configured based upon the reservation data by inference without explicit request by the user” (¶71 shows that a “travel route” is determined based on the received reservation data. Fig. 9 and ¶78 shows “In step ST24, the vehicle management control unit 23 calculates the amount of energy required from the departing location to the overnight stay parking lot on the basis of the plurality of operation plans set to perform the power train control in which vibration damping performance is prioritized. Then, moving on to step ST25, the vehicle management control unit 23 calculates required cleaning time, refueling time, and battery charging time (hereinafter referred to as “required preparation time”) for each of the vehicles 40 on the basis of the vehicle information received from each of the vehicles 40 in the above step ST1. The calculated required preparation time for each of the vehicles 40 is stored in the operation management database 24 a.” Fig. 9 and ¶79 show “In step ST26, the vehicle management control unit 23 searches for a vehicle 40 that can secure the calculated required preparation time on the basis of the received vehicle information. Then in step ST27, the vehicle management control unit 23 selects at least one vehicle 40 as a candidate vehicle 40 that the user can use out of the searched vehicles 40.” Therefore, Fig. 9 and ¶¶78-79 show that the vehicle management control unit 23 selects only vehicles with the cleanliness and fuel level (i.e. a characteristic of the physical accommodation) necessary to arrive at the boarding time received by the user (i.e. reservation data), without explicit direction from the user as to what cleanliness or fuel level of a certain potential vehicle is necessary. See also ¶¶80-81 showing that for a certain option plan, the vehicle management control unity 23 may restrict energy consumption (i.e. function of energy consuming features, such as a refrigerator), during certain times in order to not run out of fuel or battery charge.”);
“determining whether a current time is later than the end time, resulting in a determination” (¶73 shows “Subsequently, in step ST5, the parking lot managing center 30 transmits parking reservation information to a vacant parking lot to make a so-called provisionary reservation in order to temporarily disable reservation of the searched vacant parking lot by another vehicle at time and the time period to park in the parking lot on the basis of the traveling route of the vehicle 40. Here, the parking reservation information includes parking start time when parking of the vehicle 40 in the parking lot 60 starts, parking end time to depart from the parking lot, parking position information for selecting a position to park in the parking lot 60, and so on.” ¶51 shows that “Note that, for example, a case where the current time indicates a specific time, such as the departure time in the operation plan . . . can be set as the departure enabling state.” Therefore, ¶51 shows that a determination occurs of whether the current time is a specific time which would enable a departure state. ¶90 shows that the departure enabling signal triggers the safety verification processing method of Fig. 10. Fig. 8 and 10 and ¶¶97-98 show that upon completion of the safety verification process, the vehicle departs. ¶100 shows “Note that, for example, in a case where the passengers get on board at the parking lot 60 for staying, the controller 45 or the safety verification unit 70 determines that each passenger makes an in-vehicle stay before the vehicle 40 moves, at the point of time the passengers including the user are on board the vehicle 40 on the basis of the operation plan information in step ST12.”); and 
“responsive to the determination being that the current time is later than the end time, facilitating movement of the physical accommodation away from the requested location” (¶100 shows that the departure enabling signal and safety verification process occurs before, and triggers, departure from the parking lot. ¶51 shows the determination of the current time being later than the end time.).
Sato does not teach that:
“wherein other reservation data associated with a plurality of other users had been received prior to receipt of the reservation data, and wherein a subset of the plurality of other users is generated based upon each other user of the subset having at least one similarity to the user” and
“wherein the inference without explicit request by the user comprises an artificial intelligence (Al) process, wherein the inference without explicit request by the user comprises inferring the at least one characteristic based upon one or more explicit requests that had been made in the other reservation data by one or more of the other users of the subset, and wherein the at least one similarity to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof.”
Seki teaches that: 
“other reservation data associated with a plurality of other users had been received prior to receipt of the reservation data” (See Generally ¶7. Fig. 3 and ¶¶30-31 shows receiving ride sharing requests at Steps 101 and 102, from Terminal 3-1 and 3-2 before receiving ride sharing request at Step 103 from Terminal 3-3. Fig. 3 and ¶¶45-46 show that ride-sharing request signal includes whether or not the user has the intention to provide a vehicle.);
“a subset of the plurality of other users is generated based upon each other user of the subset having at least one similarity to the user” (¶7 shows the selection of at least two users to share a ride based on the combination of those users having the highest evaluation score. ¶7 further shows that after this subset is generated, the rideshare combination is sent as a suggestion to the user’s terminals. See also Fig. 3 Steps 104-05 and ¶¶33-33);
“the inference without explicit request by the user comprises an artificial intelligence (Al) process” (The broadest reasonable interpretation of “artificial intelligence (AI)” read in light of the specification includes “a capacity to make inference based, at least, on complex mathematical formalisms” (Specification ¶113), which includes “fuzzy logic models” (Specification ¶107). 
The process of inference taught in Seki is that of artificial intelligence which utilizes fuzzy logic models. ¶46 shows “an evaluation score representing compatibility between the users,” the use of an evaluation or compatibility sore is indicative of a fuzzy logic model. ¶48 shows “For example, the processor 24 obtains, for a combination of users for which the evaluation score is calculated, a score for each item included in the personal information and the information about the vehicles, and calculates the evaluation score by performing a weighted addition of scores for the items using a weight factor for each item [(i.e. utilizing a fuzzy logic model)]. In this case, the score for each item is determined in such a way that the score is higher as a difference between users with respect to the item is smaller.” See also Fig. 6 and 9. ¶¶70-72 further describe the “weight factor.”);
“the inference without explicit request by the user comprises inferring the at least one characteristic based upon one or more explicit requests that had been made in the other reservation data by one or more of the other users of the subset” (¶48 shows “For example, the processor 24 obtains, for a combination of users for which the evaluation score is calculated, a score for each item included in the personal information and the information about the vehicles, and calculates the evaluation score by performing a weighted addition of scores for the items using a weight factor for each item.” ¶40 shows “The information about the vehicle includes, for example, a class of the vehicle owned by the user. In addition, the information about the vehicle may include a class of a vehicle owned by the user in the past or a repair record of the vehicle currently owned by the user. Classes of vehicles are defined, for example, according to a size of an engine installed in a vehicle. In this case, the larger the engine size is, more upper the class is. Alternatively, classes of vehicles may be defined according to a selling price of a new vehicle. In this case, the higher the selling price is, more upper the class is. Alternatively, classes of vehicles may be defined according to what is termed as a segment. In this case, more upper the corresponding segment is, more upper the class is.” Therefore, the system in Seki infers the class (i.e. characteristic) of the proposed vehicle based upon the explicit request for a ride share made by each of the users sharing a ride. See also ¶49 and ¶72.); and
“the at least one similarity to the user comprises: [a same personal trait including a same gender, a same age, ]a same income, a same income range, a same educational level, a same educational level range, or any combination thereof” (Fig. 6 and ¶¶49-50 show that the evaluation score can be calculated based on at least gender and age.).
Seki does not teach that “the at least one similarity to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof” 
Copeland teaches “the at least one similarity to the user comprises: a same income, a same income range, a same educational level, a same educational level range, or any combination thereof” (C2L25-35 shows “Rideshares can provide unique human to human networking opportunities in which interactions with strangers in the rideshare can engender many different positive consequences, such as a friendship or a professional relationship. The features of the systems and methods disclosed herein, in some examples, can help to optimize the chances of finding such positive network opportunities in a rideshare by grouping passengers based on factors such as their profession, age, political views, education, socio-economic standing, and so forth.” C4L28-35 shows that “data about users” includes “contact information, financial account information, personal information (e.g., gender, age, income, political persuasion, religion, level of education, criminal record, language(s) spoken, relationship status, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seki with Sato because Sato teaches the vehicle and reservation system that enables a trip to be booked and taken such that a single vehicle provides transportation and living accommodations (¶¶2-4) for more than one passenger (¶51) and Seki teaches a that selecting ride share partners based on the evaluation score prevents the stress created by two incompatible users sharing a ride (Abstract and ¶¶5-7). Thus, combining Seki with Sato furthers the interest taught in Seki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Copeland with Sato and Seki because Copeland teaches that matching passengers based on personal information can create a positive user experience (C2L25-35). Thus, combining Copeland with Sato and Seki furthers the interest taught in Copeland, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Sato, Seki, and Copeland teach the “device of claim 1” as discussed above. Sato does not teach that “the at least one similarity to the user comprises: a same gender, a same age, a same age range, a same income, a same income range, a same educational level, a same educational level range, or any combination thereof.” As shown above, Seki teaches that “the at least one similarity to the user further comprises: a same gender, a same age, a same age range, or any combination thereof” (Fig. 6 and ¶¶49-50 show that the evaluation score can be calculated based on at least gender and age.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seki with Sato because Sato teaches the vehicle and reservation system that enables a trip to be booked and taken such that a single vehicle provides transportation and living accommodations (¶¶2-4) for more than one passenger (¶51) and Seki teaches a that selecting ride share partners based on the evaluation score prevents the stress created by two incompatible users sharing a ride (Abstract and ¶¶5-7). Thus, combining Seki with Sato furthers the interest taught in Seki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Sato, Seki, and Copeland teach the “device” of Claim 1 as discussed above. Sato further teaches that “the facilitating the delivery of the physical accommodation to the requested location at the delivery time no later than the start time comprises:”
“facilitating an initial delivery of the physical accommodation to an initial location” (Fig. 8 and ¶87 shows the vehicle arrives to “the boarding location of the user.” ¶71 shows “The vehicle 40 to be assigned is a vehicle 40, out of the respective vehicles 40, which is moved such that the user can board.” ¶70 shows that user selection information includes “a boarding location that the user desires” and a “boarding time.” Fig. 9 Steps 25-27 and ¶¶78-79 shows that a vehicle is selected that can ensure necessary preparation time before delivery.), 
“the initial delivery being scheduled for an initial delivery time prior to the start time” (¶70 shows operation plan includes “boarding time.” ¶98 shows that the vehicle travels, chronologically, from the boarding location (i.e. initial location), to the parking lot (i.e. requested location), to the alighting location. Therefore, the vehicle arrives at the boarding location at an initial delivery time prior to arriving at the parking lot (i.e. the start time).); and 
“facilitating the delivery of the physical accommodation to the requested location subsequent to the initial delivery of the physical accommodation to the initial location” (Fig. 10. Fig. 8 and 10 and ¶¶97-98 show that upon completion of the safety verification process, the vehicle departs to parking lot 60.).  
Regarding Claim 6, Sato, Seki, and Copeland teach the “device” of Claim 5 as discussed above. Sato further teaches that “the reservation data comprises the requested location, the start time, the end time, the initial location and the initial delivery time” (¶70 shows “The user terminal device 50 transmits user selection information input by the user using the user terminal device 50 to the vehicle managing apparatus 20 as user information together with the user identification information. Note that the user selection information selectively contains necessary information out of: boarding positional information including a boarding location that the user desires; alighting positional information including an alighting location; boarding/alighting positional information including boarding positional information and alighting positional information; boarding time information including boarding time; alighting time information including alighting time; and overnight stay timing information including an overnight stay timing. The overnight stay timing indicates that a parking lot 60 where the user wishes to stay overnight is closer to the boarding location or the alighting location, in this embodiment. Namely, an overnight stay timing closer to the boarding location is regarded as being before traveling to (arriving at) the alighting position, whereas an overnight stay timing closer to the alighting location is regarded as being after traveling to (arriving at) the alighting position. The overnight stay timing information includes information as to before or after traveling to the alighting position selected by the user. The vehicle management control unit 23 of the vehicle managing apparatus 20 stores the user selection information received via the communication unit 21 and the communication interface 25 in the storage unit 24 in association with each piece of the user identification information.” Fig. 8 Steps 3-6 and ¶72-74 shows that the parking lot location is included in the operation plans presented to the user. Fig. 8 Steps 7-8 show the transmission of the selected plan, including the parking lot location, from the user.).
Regarding Claim 7, Sato, Seki, and Copeland teach the “device” of Claim 6 as discussed above. Sato further teaches that “each of the start time, the end time and the initial delivery time is in a form of a time of day, a date, or any combination thereof” (Fig. 3 show that the times may times of day (i.e. “18:00” or “9:00.” ¶83 shows that the times may be dates. ¶31 and ¶85 show that the times are a “date and time.”)
Regarding Claim 19, Sato, Seki, and Copeland teach the “device” of Claim 1 as discussed above. Because the method of Claim 19 is embodied by the device of Claim 1, Sato, Seki, and Copeland teach the method of Claim 19. Although the broadest reasonable interpretation of “accommodation[s]” includes an overnight stay, note that Sato further explicitly teaches that the reservation may be for overnight accommodations in ¶36. ¶107 further shows that parking time could be overnight or during the daytime.
Regarding Claim 21, Claim 21 recites elements and limitations substantially similar to the elements and limitations of Claim 1. Because Sato, Seki, and Copeland teach the “device” of Claim 1 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 21. Examiner notes that Seki teaches that the “artificial intelligence (AI) process” taught in Seki utilizes a “fuzzy logic model” as discussed above. See Seki Fig. 6 and 9, ¶¶46-48, and ¶¶70-72. Examiner further notes that the “vehicle” of Sato ¶36 teaches both a “physical accommodation” and “modular accommodation.”
Regarding Claim 22, Claim 22 recites elements and limitations substantially similar to the elements and limitations of Claim 3. Because Sato, Seki, and Copeland teach the “device” of Claim 3 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 22.
Regarding Claim 24, Claim 24 recites elements and limitations substantially similar to the elements and limitations of Claim 5. Because Sato, Seki, and Copeland teach the “device” of Claim 5 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 24.
Regarding Claim 25, Claim 25 recites elements and limitations substantially similar to the elements and limitations of Claim 6. Because Sato, Seki, and Copeland teach the “device” of Claim 6 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 25.
Regarding Claim 26, Claim 26 recites elements and limitations substantially similar to the elements and limitations of Claim 7. Because Sato, Seki, and Copeland teach the “device” of Claim 7 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 26.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200016997-A1 (Toyota Motor Corp "Sato") in view of US-20190354903-A1 (Toyota Motor Corp "Seki"), US-10147325-B1 (Wells Fargo Bank NA “Copeland”), and US-20210264546-A1 (“Airbnb Inc “Reis”). Generally, Reis teaches that accommodation features are based on passenger’s intended use of accommodation.
Regarding Claim 4, Sato, Seki, and Copeland teaches the “device” of Claim 1 as discussed above. Sato, Seki, and Copeland do not teach that “the at least one characteristic of the physical accommodation comprises: 
a proximity of a bed to a bathroom, a presence of a desk, an absence of a desk, a presence of a refrigerator, an absence of a refrigeration, a presence of Internet connectivity, an absence of Internet connectivity, a speed of Internet connectivity, a capacity of Internet connectivity, a presence of one or more additional computing devices, an absence of one or more additional computing devices, a presence of one or more entertainment devices, an absence of one or more entertainment devices, or any combination thereof; and 
the inference without explicit request by the user comprises inference of one or more needs based upon a desired functional capacity, an event, or any combination thereof.”
“Reis” the at least one characteristic of the physical accommodation comprises:”
“a proximity of a bed to a bathroom, a presence of a desk, an absence of a desk, a presence of a refrigerator, an absence of a refrigeration, a presence of Internet connectivity, an absence of Internet connectivity, a speed of Internet connectivity, a capacity of Internet connectivity, a presence of one or more additional computing devices, an absence of one or more additional computing devices, a presence of one or more entertainment devices, an absence of one or more entertainment devices, or any combination thereof” (¶30 shows “User preference module 220 is configured to detect accommodation preferences of a user. The accommodation preferences may be stored in a record for the user in user preference database 225. The accommodation preferences may include tier, price, size, furniture, location, internet speed, television channels, weather, toiletries, cookware, linens, view, amenities, food options, noise level, design style, nearby activities, or any other suitable preference which may affect the user's satisfaction with an accommodation. User preference module 220 may obtain some user preferences from user account database 215. For example, user account database 215 may contain preferences input by the user and stored in the user's electronic record, and user preference module 220 may retrieve the preferences from user account database 215.”); and 
“the inference without explicit request by the user comprises inference of one or more needs based upon a desired functional capacity, an event, or any combination thereof” (¶35 shows that “User preference module 220 may create one or more layout profiles for a user and store the layout profiles in user preference database 225. A layout profile may comprise a list of furnishings for a user. As used herein, “furnishings” refers to any item or service provided at an accommodation (e.g., furniture, appliances, items, linens, laundry service, meal delivery service, utilities, etc.) A user may be associated with multiple layout profiles. In some embodiment, each of a user's layout profiles may comprise a different theme, such as romantic, birthday, work, girls trip. For example, a work layout profile may include a desk, high-speed internet, and quiet surroundings as necessities. In some embodiments, a user may explicitly create one or more layout profiles. In some embodiments, user preference module 220 may create layout profiles on behalf of the user based on previous preferences selected by the user. When selecting a subsequent accommodation, the user may select one of the layout profiles to be utilized for the accommodation. In some embodiments, the user may transmit the layout profile to other users to user for their accommodation bookings. Additionally, when leaving a review of an accommodation, accommodation management system 130 may attach the layout profile used by the user to the review, to better inform users reading the review about what elements the user enjoyed.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reis with Sato, Seki, and Copeland because Sato teaches the vehicle and reservation system that enables a trip to be booked and taken such that a single vehicle provides transportation and living accommodations (¶¶2-4) and Reis teaches that providing a user accommodations with features that adhere to the user’s preferences enhances user experience (Abstract and ¶¶15-16). Thus, combining Reis with Sato, Seki, and Copeland furthers the interest taught in Reis, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 23, Claim 23 recites elements and limitations substantially similar to the elements and limitations of Claim 4. Because Sato, Seki, and Copeland teach the “device” of Claim 4 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 23.

Claims 8-12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200016997-A1 (Toyota Motor Corp "Sato") in view of US-20190354903-A1 (Toyota Motor Corp "Seki"), US-10147325-B1 (Wells Fargo Bank NA “Copeland”), US-20180150772-A1 (Addison Lee Ltd “Ryan”). Generally, Ryan teaches that the vehicle drives autonomously from home, to a destination, and back to home.
Regarding Claim 8, Sato, Seki, and Copeland teaches “The device of claim 6,” as discussed above. Sato further teaches that “the initial location is a residence of the user” (¶87 shows “As described above, the vehicle 40 is assigned to and driven to the user under control of the vehicle management system 1.” ¶66 shows that user can be located at home.). Sato, Seki, and Copeland does not teach “the facilitating the movement of the physical accommodation away from the requested location comprises facilitating movement of the physical accommodation back to the residence of the user.” Ryan teaches “the facilitating the movement of the physical accommodation away from the requested location comprises facilitating movement of the physical accommodation back to the residence of the user” (Fig. 8 and ¶¶157-60 show booking a trip from home, to a destination, and back to home.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryan with Sato, Seki, and Copeland because Sato teaches the vehicle and reservation system that enables a trip to be booked and taken such that a single vehicle provides transportation and living accommodations (¶¶2-4) and Ryan teaches a the system enables a user to return home from a destination, not stranding the user away from home, which enhances user experience (¶¶157-60). Thus, combining Ryan with Sato, Seki, and Copeland furthers the interest taught in Ryan, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Sato, Seki, and Copeland, and Ryan teach “The device of claim 8,” as discussed above. Sato further teaches “the delivery of the physical accommodation to the requested location, subsequent to the initial delivery to the initial location, is made while the user is in the physical accommodation; and the movement of the physical accommodation back to the residence of the user is made while the user is in the physical accommodation” (¶¶98-99 show that the vehicle travels, with the user inside, from the boarding location, to parking lot 60, to the alighting location.).
Regarding Claim 10, Sato, Seki, and Copeland, and Ryan teach “The device of claim 9,” as discussed above. Sato further teaches the “the physical accommodation comprises an autonomous vehicle” (¶105 shows that “For example, the vehicles 40 used in the embodiment described above is not limited to the camper but may include various accommodation vehicles as long as staying overnight in the vehicle is possible. For example, the vehicles 40 may include an accommodation vehicle that can be autonomously operated (automatically operated), an accommodation vehicle operated by another driver, a lodging bus or a large-sized vehicle in which staying overnight is possible, and the like. Moreover, the vehicle 40 may be of any type including a hybrid vehicle having both an engine and a motor, a conventional vehicle having an engine but without a motor, and an EV vehicle having a motor but without an engine.”).
Regarding Claim 11, Sato, Seki, and Copeland, and Ryan teach “The device of claim 9,” as discussed above. Sato further teaches that “the initial delivery of the physical accommodation to the initial location is made via a first autonomous vehicle; the delivery of the physical accommodation to the requested location is made via a second autonomous vehicle; and the movement of the physical accommodation away from the requested location is made via a third autonomous vehicle” (¶105 shows that the transportation is executed by a single autonomous vehicle.).
Regarding Claim 12, Sato, Seki, and Copeland, and Ryan teach “The device of claim 11,” as discussed above. Sato further teaches “the first autonomous vehicle, the second autonomous vehicle, and the third autonomous vehicle are a same autonomous vehicle” (¶105 shows that the transportation is executed by a single autonomous vehicle.).
Regarding Claim 27, Claim 27 recites elements and limitations substantially similar to the elements and limitations of Claim 8. Because Sato, Seki, and Copeland teach the “device” of Claim 8 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 27.
Regarding Claim 28, Claim 28 recites elements and limitations substantially similar to the elements and limitations of Claim 9. Because Sato, Seki, and Copeland teach the “device” of Claim 9 as discussed above, Sato, Seki, and Copeland teach the elements and limitations of Claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
“Fuzzy Logic” (Wikipedia https://web.archive.org/web/20210508045500/https://en.wikipedia.org/wiki/Fuzzy_logic) shows what is defined as “fuzzy logic.”
“Artificial Intelligence” (Wikipedia https://web.archive.org/web/20210526135357/https://en.wikipedia.org/wiki/Artificial_intelligence) shows what is defined as “Artificial Intelligence.”
US-20200098021-A1 (Honda Motor Co Ltd "Nakajima") shows users able to reserve spots on certain public busses that have the amenity features, like wifi, preferred by the user.
US-20190228347-A1 (Sabre GLBL Inc “McSpadden”) shows recommendation of certain hotels based on user’s travel criteria including preferred flight amenities, like wifi.
US-20160320195-A1 (Ford Global Technologies LLC “Liu”) shows ride-sharing groups.
US-20170109658-A1 (Amadeus SAS “Azhar”) teaches group trip planning and coordinating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628      

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628